Citation Nr: 1336536	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  08-25 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a right eye disorder.

4.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.

5.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to November 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Seattle, Washington, which denied the above claims.

In March 2010, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the March 2010 hearing, the undersigned clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding her claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in August 2010 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, with regard to the issues being decided herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for a right eye disorder and carpal tunnel syndrome of the right and left upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic back disability did not have its clinical onset during service, arthritis of the lumbar spine was not diagnosed within the first post service year, and a back   disability is not otherwise related to active service.

2.  A chronic neck disability did not have its clinical onset during service, arthritis of the cervical spine was not diagnosed within the first post service year, and a neck disability is not otherwise related to active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2013).
2.  The criteria for the establishment of service connection for neck disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in April 2006, June 2006, September 2006, February 2007, and September 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate her claims.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.
Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  The Board further observes that this case was remanded in August 2010 in order to obtain outstanding Social Security Administration disability benefits records.  Thereafter, the requested Social Security Administration records were obtained and associated with the claims file.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the August 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

The Veteran asserts that she has back and neck disabilities that are manifested as a result of her period of active service.  During her March 2010 hearing, she described that she slipped and fell on a patio that had been shined during service in Spain in 1978 or 1979 during which she injured her back and neck.  The Veteran also reported that following the slip and fall incident in service, she experienced a whiplash injury to the neck when riding in a truck and the driver suddenly applied the brakes.  She added that she did not seek treatment during service for her back, but that she was subsequently treated for neck symptoms in 1981 while in Norfolk, Virginia, after getting out of bed with neck pain.  She noted that she sought private medical treatment in 1983, while still in service, with R. E. Suchert, D.O., for residuals of her fall.

A review of the Veteran's service treatment records reveals a chronological record of medical care dated in September 1984 which shows that the Veteran reported tingling in the right elbow and wrist.  She described that she felt a "pop" sensation in her neck when she awoke that morning.  It was noted that she reported a possible pinched nerve to the neck.  The assessment was trapezius muscle spasm on the right.

The Veteran's separation report of medical examination dated in October 1984 shows that clinical evaluation of the neck, spine, and other musculoskeletal system was normal.

Following service, private outpatient treatment records dated from February 1993 to July 1993 show that the Veteran was treated intermittently for symptoms associated with a neck and low back disorder. 

A letter from Dr. Suchert dated in April 1993 shows that the Veteran was said to be experiencing pain in her back, left shoulder, and left arm, and that she required three or four weeks of leave of absence to allow for her condition to stabilize.

A private medical examination report from the Objective Medical Assessments Corporation dated in July 1993 shows that the Veteran reported experiencing intermittent pain in the back of the neck and the left shoulder region.  She provided a history of being involved in a motor vehicle accident in October 1992 in which her car had been hit by a "hit and run" driver.  She indicated that she was treated for neck and left shoulder symptoms by Dr. Suchert.  She stated that her symptoms were improving until an industrial injury in March 1993 wherein she had been filling photographic tanks and lifting a cube weighing 45 to 50 pounds when she developed severe neck and back pain.  She described the incident as having thrown out her back.  She added that she had been seen the same day by Dr. Suchert who provided a diagnosis of cervicodorsal strain and lumbosacral strain.  

A VA general medical examination report dated in February 1994 shows that the Veteran was examined for hepatic and gallbladder symptoms.  In the course of this examination, she indicated that she was not having any ongoing symptoms.  There was no reference to a back or neck disability.

Thereafter, the Veteran has had a series of injuries to her back and neck that are succinctly described in a letter from D. J. Mulholland, D.C., dated in July 2006.  In this letter, Dr. Mulholland indicated that the Veteran's history of work injuries was long and convoluted, beginning in 1996.  She has had a number of slips and falls and vehicle accidents including rear end collisions, side blows, etc.  Her last recorded date of accident was said to be in May 2005, from which she was still experiencing pain.  Her most recent injury date was in April 2006.  She had a long and interesting history of treatment with several doctors, most currently for cervical spine injections, traction, and therapy.  Her history was said to include an episode of low back pain in 1993 after twisting with a heavy load and having an onset of low back pain with an associated "pop."  She also experienced neck pain from poor ergonomics at work.  These apparently resolved with treatment obtained from an osteopath.  She was involved in a motor vehicle accident in 1992 which was a hit and run.  This injured her neck, which resolved with osteopathic manipulation.  She stated that she broke her left little toe in 1998 which resolved without residual.  Her surgical history included the removal of a benign bone tumor in her left foot/great toe in 1971, and her gallbladder in 1991.

Her vocational history was said to include being employed with People Mover since April 1996 as a bus driver, wherein she had several work related incidents and accidents.  She had experienced considerable time loss, cumulatively exceeding two and a half years.  Currently she was on "off work" status, while on a workers' compensation claim.  Following examination of the Veteran, the assessment was (1) degenerative changes at C5-C6 accelerated by numerous cervical spine traumas-now chronic; (2) degenerative changes at L4-L5 and L5-S 1 complicated by post traumatic annular tear at L5-S1 and disc bulging, producing moderate foraminal impingement to the left and mild foraminal impingement to the right - this was also complicated by facet hypertrophy at that level; and (3) chronic degenerative changes in the right acromioclavicular joint, complicated by what appeared to be supraspinatus tendinitis.

Dr. Mulholland added that he could make no attempt to assign causation, as it was impossible from his perspective, given that the Veteran had provided a list of probably 15 injury dates or more to review.  

A VA spine examination report dated in October 2006 shows that the Veteran reported a long history of neck and low back pain. She stated that she was treated for neck pain and muscle spasms while in service, just prior to discharge.  She added following service, she was treated by a chiropractor for neck and low back pain, although she was never treated for low back pain while in service.  She indicated that the low back pain was rather chronic with occasional sciatica.  Following examination of the Veteran, the diagnosis was degenerative disk disease and degenerative arthritis of the cervical spine with mild neuroforaminal impingement at multiple levels of the cervical spine; and degenerative disk disease with disk desiccation and bulging of disk at L5-S1 with moderate neuroforaminal impingement.  There was also some degenerative joint disease at the L4-5 and L5-S1 levels.  The VA examination explained that the Veteran had service from 1974 to 1984.  There did not appear to be any relationship to the neck and low back problems now present and active service.  The single episode of treatment for cervical muscle spasm would not be a precursor to her later developing arthritis or degenerative disc disease of the cervical or lumbar spine. 

Thereafter, extensive records received from the Social Security Administration in September 2013 are consistent with the history of the Veteran's neck and back injuries as set forth above.  These records include a number of post-service injury reports, to specifically include records from the Alaska Department of Labor, Alaska Workers' Compensation Board identifying work-related injuries in February 2004, March 2004, June 2004, and May 2005.  None of the Social Security Administration records suggest that the Veteran was being treated for injuries that are etiologically related to her period of active service.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for back and neck disorders.  In this regard, the Veteran's available service treatment records are completely silent as to any diagnosis of or treatment for symptoms associated with a back disorder or neck disorder.  There was only the one incident of treatment for a right trapezius muscle spasm in May 1984.

Following service, the private medical records suggest that the Veteran has had a several years history of multiple work-related injuries and motor vehicle accidents in which she sustained injuries to her neck and back.  Extensive treatment records for these injuries all attribute her symptoms to the post-service incidents.  None of the medical evidence of record establishes an etiological relationship between the reported back and neck symptoms and service.

The Board finds probative the October 2006 opinion of the VA examiner that concluded that there did not appear to be any relationship to the neck and low back problems now present and active service; and that the single episode of treatment for cervical muscle spasm would not be a precursor to her later developing arthritis or degenerative disc disease of the cervical or lumbar spine.  The examiner considered the reported in-service neck pain, but concluded that such was unrelated to the eventual onset of disability.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).
The Board recognizes the contentions of the Veteran she experienced back and neck pain in service, and that her current disabilities are related thereto.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.

While the Veteran is competent to describe that which she experienced in service and thereafter, any contentions that her current back and neck disabilities are related to active service are outweighed by the remaining evidence of record.  Records from Dr. Mulholland reflect a long history of post-service back and neck injuries.  There is no mention of aggravation or exacerbation of pre-existing back or neck disability.  It seems likely that significant pre-existing back or neck disability would have been mentioned by examiners if such existed.  To the extent the Veteran may have had continuous back or neck pain since service, the Board finds that it did not represent the presence of chronic disability. 

Given the absence of evidence in support of the Veteran's claim, for the Board to conclude that the Veteran has the asserted back and neck disabilities as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2013); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

As such, the evidence in this case weighs against the claims of service connection 
for a back and neck disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Service connection for a back disorder is denied.

Service connection for a neck disorder is denied.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the issues of service connection for a right eye disorder and carpal tunnel syndrome of the right and left upper extremities must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

Right Eye Disorder 

With regard to the issue of service connection for a right eye disorder, a review of the Veteran's service treatment records reveals that in September 1980, she reported that her right eyelid was sore to the touch.  She was also experiencing itching and redness.  She was assessed with irritative conjunctivitis.  She was treated with Neosporin four times daily.  In March 1983, she reported right eye discomfort and noted a prior history of conjunctivitis.  In May 1984, she reported right eye pain, marked photophobia, itching, and irritation.  She was noted to have indicated that she had a history of conjunctivitis, but that her current symptoms felt different.  The assessments were probable iritis, and acute nongranulomatous anterior uveitis.

Following service, a private medical record from O. M. Korshin, M.D., dated in June 1998 shows that the Veteran was said to have an impression of a posterior vitreous detachment of the left eye, as well as floaters by history.  A letter from Dr. Korshin dated in April 2007 shows that the Veteran was said to have keratitis sicca, as well as floaters by history and what sounds like an ocular migraine.  It was noted that the Veteran was found said to have reported floaters since childhood.

A VA examination report dated in October 2006 shows that the Veteran reported that she had bilateral conjunctivitis while stationed in Italy.  After her return, she would have episodic watery eyes and itching.  She reported having significant pain and photophobia and being diagnosed with allergic conjunctivitis when seen in the 1978 to 1981 timeframe while in service.  She added that she was treated with Neosporin ophthalmic drops.  The examiner noted that allergic conjunctivitis would not be treated with antibiotic eye drops, and that allergic conjunctivitis does not cause photophobia or pain.  Following examination of the Veteran, the final diagnosis was chronic mild allergic conjunctivitis.

VA outpatient treatment records dated from February 2009 to August 2009 show that the Veteran reported experiencing some pressure in the right eye accompanied by a floater.  She also described a strip of flashing light.  An assessment of rule out detached retina was provided.

The Board finds that in light of the foregoing, an additional VA examination of the Veteran is required prior to further adjudication of this issue.  Specifically, the VA examiner in October 2006 did not address the in-service treatment of irritative conjunctivitis, probable iritis, and acute nongranulomatous anterior uveitis.  Moreover, the VA examiner dismissed the Veteran's reports of treatment for the conjunctivitis with Neosporin in service, despite such being documented in the service treatment records.  Finally, the VA examiner did not provide an opinion as to the etiology of the Veteran's current right eye disability.  As such, the Board finds that this opinion is inadequate, and the record must be supplemented by seeking another opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213   (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Additionally, the April 2007 letter from Dr. Korshin suggested that the Veteran reported having floaters since childhood.  In this regard, an opinion should also be provided as to whether the Veteran had a right eye disorder that existed prior to service that was aggravated by it.  The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both pre-existing and not aggravated by service.  VAOPGCPREC 3-2003.

Carpal Tunnel Syndrome of the Right and Left Upper Extremities

With regard to the issue of service connection for a carpal tunnel syndrome of the right and left upper extremities, during her March 2010 hearing, she reported experiencing symptoms associated with carpal tunnel syndrome while engaging in repetitive motion activity while cleaning and mopping during service.

A review of the Veteran's service treatment records reveals the September 1984 chronological record of medical care in which she reported experiencing tingling in the right elbow and wrist following a "pop" sensation in the neck upon waking up that morning.  The assessment was trapezius muscle spasm on the right.

The Veteran underwent a VA examination in April 2007, during which she reported that her hands would fall asleep.  She described numbness, paresthesias, dysesthesias, and pain of the hands.  The diagnosis was bilateral carpal tunnel syndrome.  The examiner, however, did not provide an opinion as to the etiology of the carpal tunnel syndrome, to include as to whether it is related to the tingling experienced during service.  As such, the Board finds that this opinion is inadequate, and the record must be supplemented by seeking another opinion.  See Colvin, 1 Vet. App. at 171; Hatlestad, 3 Vet. App. at 213; Barr, 21 Vet. App. at 311-12;  Hicks, 8 Vet. App. at 422.

Finally, as these issues are being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her asserted disabilities should 
also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for her asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall afford the Veteran a VA ophthalmological examination by a VA physician that has not previously examined the Veteran to determine the precise nature and etiology her asserted right eye disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted and the results reported in detail. 

The examiner is requested to identify all specific diagnoses associated with the Veteran's asserted right eye disorder.

(a)  If a right eye disorder is found, the examiner shall provide an opinion as to whether it is at least as likely as not that such disorder was incurred in or aggravated by active service or is otherwise related to active service, to specifically include the in-service treatments for irritative conjunctivitis, probable iritis, and acute non-granulomatous anterior uveitis.  

(b)  If a right eye disorder did not have its onset in service, the examiner should state whether it is undebatable (clearly and unmistakably) that the condition existed prior to the Veteran's active service, to include being a congenital defect.  The examiner should state whether the disorder is a disease or a congenital defect.

(c)  If it is determined that the identified disorder is a congenital defect, the examiner should opine whether a superimposed disability became manifested in service and, if so, address the nature of that superimposed disability. 

(d)  The examiner should then opine whether it is at least as likely as not that the superimposed disability developed in service or is otherwise causally related to service.

(e)  If it is determined that the identified disability is not a congenital defect, the examiner should provide an opinion addressing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so. 

The absence of evidence of treatment for a specific right 
eye disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  All opinions and conclusions must be supported by a complete rationale.

3.  The RO/AMC shall afford the Veteran an appropriate VA examination so as to determine the precise nature and etiology her asserted carpal tunnel syndrome of the right and left upper extremities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted and the results reported in detail. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not the Veteran has carpal tunnel syndrome of the right and left upper extremities that is related to her period of active service, to specifically include her reported repetitive motion activity while cleaning and mopping during service, and September 1984 episode of tingling in the right elbow.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  Medical reasons for rejecting any part of the Veteran's history should be set forth in detail.  (The absence of evidence of treatment for carpal tunnel syndrome in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


